Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of October 31,
2011, to be effective as of December 1, 2011 (the “Effective Date”) between
BLUELINX CORPORATION, a Georgia corporation (the “Company”), and Ned M. Bassil
(“Executive”).
RECITALS:
WHEREAS, the Executive agreed to provide services to the Company as Senior
Vice-President and Chief Supply Chain Officer and the Company agreed to provide
certain compensation and benefits to Executive; and
WHEREAS, the Company and executive mutually desire to memorialize the terms of
Executive’s employment as Senior Vice-President and Chief Supply Chain Officer.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. Certain Definitions. Certain words or phrases with initial capital letters
not otherwise defined herein are to have the meanings set forth in Section 8.
2. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 5 (the “Employment Period”).
3. Position and Duties.
(a) During the Employment Period, Executive shall serve as Senior Vice-President
and Chief Supply Chain Officer of the Company and shall have the normal duties,
responsibilities and authority of an executive serving in such position,
including those duties set forth on Exhibit A hereto, subject to the power of
Chief Executive Officer to provide oversight and direction with respect to such
duties, responsibilities and authority, either generally or in specific
instances.
(b) During the Employment Period, Executive shall devote Executive’s reasonable
best efforts and Executive’s full professional time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its respective
subsidiaries and affiliates, including specifically BlueLinx Holdings Inc.
(“BHI”). Executive shall perform Executive’s duties and responsibilities to the
best of Executive’s abilities in a diligent, trustworthy and business-like
manner. During the Employment Period, Executive shall not serve as a director or
a principal of another company or any charitable or civic organization without
the prior consent of the Board of Directors of the Company (the “Company
Board”). Notwithstanding the foregoing, during the Employment Period, Executive
may render charitable and civic services so long as such services do not
materially interfere with Executive’s ability to discharge his duties hereunder.

 

 



--------------------------------------------------------------------------------



 



(c) Executive shall perform Executive’s duties and responsibilities with his
principal office located in the Atlanta, Georgia metropolitan area.
4. Compensation and Benefits.
(a) Salary. The Company agrees to pay Executive a salary during the Employment
Period in installments based on the Company’s payroll practices as may be in
effect from time to time. The Executive’s salary is currently set at the rate of
$400,000.00 per year (“Base Salary”). The Base Salary may be increased at the
sole discretion of the Company. The Company will not decrease Executive’s base
salary.
(b) Annual Bonus.
(i) Executive shall be eligible to receive an annual bonus, with the annual
bonus target to be 65% of Base Salary (i.e., 65% upon achievement of annual
“target” performance goals) and a maximum of 130% of Base Salary (i.e., 130%
upon achievement of annual “maximum” performance goals), with the “target” and
“maximum” based upon satisfaction of performance goals and bonus criteria to be
defined and approved by the Compensation Committee of the BHI Board in advance
for each fiscal year. The Company shall pay any such annual bonus earned to
Executive in accordance with the terms of the applicable bonus plan, but in no
event later than March 15 of the calendar year following the calendar year in
which such bonus is earned and vested.
(ii) During the Employment Period, the Executive will be eligible to participate
in long term incentive programs of the Company and BHI now or hereafter made
available to similarly situated executives, in accordance with the provisions
thereof as in effect from time to time, and as deemed appropriate by the
Compensation Committee of the BHI Board (or the Chief Executive Officer if
applicable) to be applicable to this position.
(iii) Within 7 days of the Effective Date the Executive will receive a payment
of $100,000 less applicable taxes, provided Executive actually commences
employment on the Effective Date. Upon one year anniversary of the Effective
Date with the Company Executive will receive an additional payment of $100,000
less applicable taxes, provided Executive is employed by the Company on such one
year anniversary.
(c) Restricted Stock. Upon commencement of Executive’s employment, the BHI Board
shall grant Executive 200,000 shares of restricted stock of BHI, which stock
shall vest over a three-year period commencing on the Effective Date in
accordance with the terms of the applicable Restricted Stock Award Agreement.
(d) Expense Reimbursement. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive during the Employment Period in the
course of performing Executive’s duties under this Agreement in accordance with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses and subject to the Reimbursement Rules. In order to be entitled to
expense reimbursement, the Executive must be employed as Senior Vice-President
and Chief Supply Chain Officer on the date the Executive incurred the expense.

 

- 2 -



--------------------------------------------------------------------------------



 



(e) Standard Executive Benefits Package. Executive is entitled during the
Employment Period to participate, on the same basis as the Company’s other
senior executives, in the Company’s Standard Executive Benefits Package. The
Company’s “Standard Executive Benefits Package” means those benefits (including
insurance, vacation and other benefits, but excluding, except as hereinafter
provided in Section 6, any severance pay program or policy of the Company) for
which substantially all of the executives of the Company are from time to time
generally eligible, as determined from time to time by the Board. A summary of
such benefits available to Executive as in effect on the date of this Agreement
is attached hereto as Exhibit B. BHI will maintain appropriate Directors and
Officers Liability Coverage, and will afford Executive with the Indemnification
set forth in Article V of the Amendment and Restated Bylaws of BHI.
(f) Additional Compensation/Benefits. The Compensation Committee of the BHI
Board (or the Chief Executive Officer if applicable), in its sole discretion,
will determine any compensation or benefits to be provided to Executive during
the Employment Period other than as set forth in this Agreement, including,
without limitation, any future grant of stock options or other equity awards.
(g) Disgorgement of Compensation. If BHI or the Company is required to prepare
an accounting restatement due to material noncompliance by BHI or the Company,
as a result of misconduct, with any financial reporting requirement under the
federal securities laws, to the extent required by law Executive will reimburse
the Company for (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company (including such compensation
payable in accordance with this Section 4 and Section 6) during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurs) of the financial document embodying
that financial reporting requirement; and (ii) any profits realized by Executive
from the improper or unlawful sale of BHI’s securities during that 12-month
period.
5. Employment Period.
(a) Subject to subsection 5(b), the Employment Period will commence on the
Effective Date and will continue until, and will end upon, the second
anniversary of the Effective Date (the “Initial Term”). The Agreement shall
automatically be extended for successive one year terms (each, a “Renewal
Term”), unless either party shall have given the other written notice of
non-extension at least 90 days prior the expiration of the Initial Term or any
Renewal Term.

 

- 3 -



--------------------------------------------------------------------------------



 



(b) Notwithstanding subsection 5(a), the Employment Period will end upon the
first to occur of any of the following events: (i) Executive’s death; (ii) the
Company’s termination of Executive’s employment on account of Disability;
(iii) the Company’s termination of Executive’s employment for Cause (a
“Termination for Cause”); (iv) the Company’s termination of Executive’s
employment without Cause or expiration of this Employment Period as a result of
Company’s notification not to renew as provided in Section 5(a) above, (a
“Termination without Cause”); (v) Executive’s termination of Executive’s
employment for Good Reason (a “Termination for Good Reason”); or
(vi) Executive’s termination of Executive’s employment for any reason other than
Good Reason (a “Voluntary Termination”).
(c) Any termination of Executive’s employment under subsection 5(b) (other than
5(b)(i)) must be communicated by a Notice of Termination delivered by the
Company or Executive, as the case may be, to the other party.
(d) Executive will be deemed to have waived any right to a Termination for Good
Reason based on the occurrence or existence of a particular event or
circumstance constituting Good Reason unless Executive delivers a Notice of
Termination within 45 days from the date the Chief Executive Officer or the BHI
Board first made Executive aware of the event or circumstance.
6. Post-Employment Period Payments.
(a) Except as otherwise provided in 6(c) below, at the Date of Termination,
Executive will be entitled to (i) any Base Salary that has accrued but is
unpaid, any annual bonus that has been earned for the fiscal year prior to the
year in which the Date of Termination occurs, but is unpaid, any reimbursable
expenses that have been incurred but are unpaid, and any unexpired vacation days
that have accrued under the Company’s vacation policy but are unused, as of the
end of the Employment Period, which amount shall be paid in a lump sum in cash
within 30 days of the Date of Termination, in accordance with the Reimbursement
Rules, where applicable, (ii) any plan benefits that by their terms extend
beyond termination of Executive’s employment (but only to the extent provided in
any such benefit plan in which Executive has participated as a Company employee
and excluding, except as hereinafter provided in Section 6, any Company
severance pay program or policy) and (iii) any benefits to which Executive is
entitled in accordance with Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”). Except as
specifically described in this subsection 6(a) and in the succeeding subsections
of this Section 6 (under the circumstances described in those succeeding
subsections), from and after the Date of Termination Executive shall cease to
have any rights to salary, bonus, expense reimbursements or other benefits from
the Company, BHI or any of their subsidiaries or affiliates.
(b) If Executive’s employment terminates on account of Executive’s death,
Disability, Voluntary Termination, or Termination for Cause in accordance with
Section 5(a), the Company will make no further payments to Executive except as
contemplated in subsection 6(a).

 

- 4 -



--------------------------------------------------------------------------------



 



(c) If Executive’s employment terminates on account of a Termination without
Cause or a Termination for Good Reason, Executive shall be entitled to the
following:
(i) payment equal to one (1) time the Executive’s annual Base Salary in effect
immediately prior to the Date of Termination, plus one (1) time the cash bonus
amount equal to the Target Bonus set forth in clause (i) of subparagraph 4(b)
hereof for the fiscal year prior to the year of termination of Executive’s
employment, payable in twelve equal monthly installments commencing on the
earlier to occur of the first business day of the seventh month after the Date
of Termination or Executive’s death;
(ii) the Company shall request that the Compensation Committee of the Board of
Directors of BHI approve vesting of all unvested restricted stock grants
effective as of the Date of Termination. In the event the Compensation Committee
does not approve such vesting, all unvested restricted stock grants shall be
cancelled in accordance with the applicable award agreement, and the Company
shall pay out the Fair Market Value (as defined in the plan pursuant to which
each award was granted) as of the Date of Termination of the unvested restricted
stock grants;
(iii) continued participation in the Company’s medical and dental plans, on the
same basis as active employees participate in such plans, until the earlier of
(1) Executive’s eligibility for any such coverage under another employer’s or
any other medical or dental insurance plans or (2) the first anniversary of the
Date of Termination; except that in the event that participation in any such
plan is barred, the Company shall reimburse Executive on a monthly basis in
accordance with the Reimbursement Rules for any premiums paid by Executive to
obtain benefits (for Executive and his dependents) equivalent to the benefits he
is entitled to receive under the Company’s benefit plans. Executive agrees that
the period of coverage under such plans (or the period of reimbursement if
participation is barred) shall count against the plans’ obligation to provide
continuation coverage pursuant to COBRA;
(iv) up to $25,000 in aggregate outplacement services to be used within one year
of the Date of Termination, the scope and provider of which shall be selected by
Executive in his sole discretion; and
(v) to the extent not theretofore paid or provided, any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).
(d) The Company shall have no obligation to make any payments in accordance with
subsection 6(c) if Executive declines to sign and return a Release Agreement or
revokes the Release Agreement within the time provided in the Release Agreement.

 

- 5 -



--------------------------------------------------------------------------------



 



(e) Executive is not required to mitigate the amount of any payment or benefit
provided for in this Agreement by seeking other employment or otherwise.
7. Competitive Activity; Confidentiality; Non-solicitation.
(a) Confidential Information and Trade Secrets.
(i) The Executive shall hold in a fiduciary capacity for the benefit of the
Company Group all Confidential Information and Trade Secrets. During his
employment and for a period of two (2) years following the termination of the
Executive’s employment for any reason, the Executive shall not, without the
prior written consent of the Company or BHI or as may otherwise be required by
law or legal process, use, communicate or divulge Confidential Information other
than as necessary to perform his duties for the Company; provided, however, that
if the Confidential Information is deemed a trade secret under Georgia law, then
the period for nondisclosure shall continue for the applicable period under
Georgia Trade Secret laws in effect at the time of Executive’s termination. In
addition, except as necessary to perform his duties for the Company, during
Executive’s employment and thereafter for the applicable period under the
Georgia Trade Secret laws in effect at the time of Executive’s termination,
Executive will not, directly or indirectly, transmit or disclose any Trade
Secrets to any person or entity, and will not, directly or indirectly, make use
of any Trade Secrets, for himself or herself or any other person or entity,
without the express written consent of the Company. This provision will apply
for so long as a particular Trade Secret retains its status as a trade secret
under applicable law. The protection afforded to Trade Secrets and/or
Confidential Information by this Agreement is not intended by the parties hereto
to limit, and is intended to be in addition to, any protection provided to any
such information under any applicable federal, state or local law.
(ii) All files, records, documents, drawings, specifications, data, computer
programs, customer or vendor lists, specific customer or vendor information,
marketing techniques, business strategies, contract terms, pricing terms,
discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company, BHI or any of their respective subsidiaries and affiliates,
except in furtherance of the Executive’s duties.

 

- 6 -



--------------------------------------------------------------------------------



 



(iii) It is understood that while employed by the Company, the Executive will
promptly disclose to the Company in writing, and assign to the Company the
Executive’s interest in any invention, improvement, copyrightable material or
discovery made or conceived by the Executive, either alone or jointly with
others, which arises out of the Executive’s employment (“Executive Invention”).
At the Company’s request and expense, the Executive will reasonably assist the
Company, BHI or any of their respective subsidiaries and affiliates during the
period of the Executive’s employment by the Company and thereafter in connection
with any controversy or legal proceeding relating to an Executive Invention and
in obtaining domestic and foreign patent or other protection covering an
Executive Invention. As a matter of record, Executive hereby states that he or
she has provided below a list of all unpatented inventions in which Executive
owns all or partial interest. Executive agrees not to assert any right against
BHI with respect to any invention which is not patented or which is not listed.
(iv) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company, BHI or any of their
respective subsidiaries and affiliates all copies and embodiments, in whatever
form, of all Confidential Information in the Executive’s possession or within
his control (including, but not limited to, memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
(b) Non-Solicitation of Protected Customers. Executive understands and agrees
that the relationship between the Company Group and each of its Protected
Customers constitutes a valuable asset of the Company Group and may not be
converted to Executive’s own use. Executive hereby agrees that, during his
employment with the Company and for a period of twelve (12) months following the
termination of the Executive’s employment for any reason, the Executive shall
not, directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any other Person, solicit, divert, take away, or attempt to
solicit, divert, or take away a Protected Customer with which the Executive had
contact while employed with the Company for the purpose of marketing, selling or
providing to the Protected Customer any goods or services similar to the goods
or services provided by the Company Group.
(c) Non-Solicitation of Employees. Executive understands and agrees that the
relationship between the Company Group and each of its Protected Employees
constitutes a valuable asset of the Company Group and may not be converted to
Executive’s own use. Executive hereby agrees that, during his employment and for
the twelve (12) months following the termination of Executive’s employment for
any reason, the Executive shall not, directly or indirectly, on Executive’s own
behalf or as a Principal or Representative of any other Person, solicit or
induce, or attempt to solicit or induce, any Protected Employee to terminate his
employment with the Company Group or to enter into employment with any other
Person that is in competition with the Company Group.

 

- 7 -



--------------------------------------------------------------------------------



 



(d) Non-Competition. During Executive’s employment and, if the Executive is
terminated pursuant to Section 6(c) or in the event of Executive’s Voluntary
Termination, for a period of twelve (12) months following the termination of the
Executive’s employment (the “Restricted Period”), Executive shall not render
services substantially the same as the services rendered by Executive to the
Company Group (including those described on Exhibit A) to any Person that
engages in or owns, invests in, operates, manages or controls any venture or
enterprise which engages or proposes to engage in the building products
distribution business in the Restricted Territory. Notwithstanding anything to
the contrary herein, during the Restricted Period, in no event shall Executive
render services substantially the same as the services rendered by executive to
the Company Group (including those described on Exhibit A) to the Company’s
competitors listed on Exhibit B hereto or any of their subsidiaries or
affiliates. Notwithstanding the foregoing, nothing in this Agreement be deemed
to prohibit the ownership by Executive of not more than five percent (5%) of any
class of securities of any corporation having a class of securities registered
pursuant to the Securities Exchange Act of 1934, as amended.
(e) Remedies; Specific Performance. The parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
this Section 7 will result in irreparable and continuing damage to the Company
Group for which there may be no adequate remedy at law. The parties further
agree and acknowledge that the Company, and each member of the Company Group, as
applicable, shall be entitled to equitable relief, including specific
performance and injunctive relief, as a remedy for any such breach or threatened
or attempted breach and shall not be required to post bond in connection with
obtaining such relief. Such equitable remedies shall be in addition to any and
all remedies, including damages, available to the Company, or any member of the
Company Group, as applicable, for such breaches or threatened or attempted
breaches by Executive. In addition, without limiting any of the foregoing
remedies, and except as otherwise required by law, Executive shall not be
entitled to any payments set forth in Section 6 hereof if the Executive breaches
or attempts or threatens to breach any of the covenants set forth in this
Section 7.
(f) Communication of Contents of Agreement. During Executive’s employment and
for two years thereafter, Executive will communicate his obligations under this
Section 7 to any person, firm, association, partnership, corporation or other
entity which Executive intends to be employed by, associated with, or represent.
(g) The Company’s rights under this Agreement are in addition to, and not in
lieu of, all other rights the Company may have at law or in equity to protect
its confidential information, trade secrets and other proprietary interests.

 

- 8 -



--------------------------------------------------------------------------------



 



8. Definitions.
(a) “Cause” means, as determined by the BHI Board in good faith:
(i) a Material Breach of the duties and responsibilities of Executive;
(ii) Executive’s (x) commission of a felony or (y) commission of any misdemeanor
involving willful misconduct (other than minor violations such as traffic
violations) if such misdemeanor causes material damage to the property, business
or reputation of BHI or the Company or their respective subsidiaries and
affiliates;
(iii) acts of dishonesty by Executive resulting or intending to result in
personal gain or enrichment at the expense of the Company, BHI or their
respective subsidiaries and affiliates;
(iv) Executive’s Material Breach of any provision of this Agreement;
(v) Executive’s willful failure to follow the lawful written directions of the
Company Board or the BHI Board;
(vi) conduct by Executive in connection with his duties hereunder that is
fraudulent, unlawful or willful and materially injurious to the Company, BHI or
their respective subsidiaries and affiliates;
(vii) Executive’s engagement in habitual insobriety or the use of illegal drugs
or substances;
(viii) Executive’s failure to cooperate fully, or failure to direct the persons
under Executive’s management or direction, or employed by, or consultants or
agents to, the Company (or its subsidiaries and affiliates) to cooperate fully,
with all corporate investigations or independent investigations by the Company
Board or the BHI Board, all governmental investigations of the Company or its
subsidiaries and affiliates, and all orders involving Executive or the Company
(or its subsidiaries and affiliates) entered by a court of competent
jurisdiction;
(ix) Executive’s material violation of BHI’s Code of Conduct (including as
applicable to executive officers), or any successor codes;
(x) Executive’s engagement in activities prohibited by Section 7; or
(xi) Notwithstanding the foregoing, no termination of the Executive’s employment
shall be for Cause until (i) there shall have been delivered to the Executive a
copy of a written notice setting forth the basis for such termination in
reasonable detail, and (ii) the Executive shall have been provided an
opportunity to be heard in person by the Board (with the assistance of the
Executive’s counsel if the Executive so desires). No act, or failure to act, on
the Executive’s part shall be considered “willful” unless the Executive has
acted or failed to act with a lack of good faith and with a lack of reasonable
belief that the Executive’s action or failure to act was in the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the BHI Board or the Company Board or based upon
the advice of counsel for BHI or the Company shall be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. Any termination of the Executive’s employment by the
Company hereunder shall be deemed to be a termination other than for Cause
unless it meets all requirements of this Section 8(a)(xi).

 

- 9 -



--------------------------------------------------------------------------------



 



(b) “Company Group” means the Company, BHI, or any of their respective
subsidiaries and affiliates.
(c) “Competitive Services” means selling, marketing or distributing products
and/or services substantially similar to any of those sold, marketed,
distributed, furnished or supplied by the Company during the term of Executive’s
employment with the Company or managing, supervising or otherwise participating
in a management or sales capacity on behalf of an entity which distributes home
building products similar to those distributed by the Company.
(d) “Confidential Information” means knowledge or data relating to the Company
Group that is not generally known to persons not employed or otherwise engaged
by the Company Group, is not generally disclosed by the Company Group, and is
the subject of reasonable efforts to keep it confidential. Confidential
Information includes, but is not limited to, information regarding product or
service cost or pricing, information regarding personnel allocation or
organizational structure, information regarding the business operations or
financial performance of the Company Group, sales and marketing plans, and
strategic initiatives (independent or collaborative), information regarding
existing or proposed methods of operation, current and future development and
expansion or contraction plans, sale/acquisition plans and non-public
information concerning the legal or financial affairs of the Company Group.
Confidential Information does not include information that has become generally
available to the public by the act of one who has the right to disclose such
information without violating any right or privilege of the Company Group. This
definition is not intended to limit any definition of confidential information
or any equivalent term under applicable federal, state or local law.
(e) “Date of Termination” means (i) if Executive’s employment is terminated by
the Company for Disability, 30 days after the Company gives Notice of
Termination to Executive (provided that Executive has not returned to the
performance of Executive’s duties on a full-time basis during this 30-day
period), (ii) if Executive’s employment is terminated by Executive for Good
Reason, the date specified in the Notice of Termination (but in no event prior
to 30 days following the delivery of the Notice of Termination), and (iii) if
Executive’s employment is terminated by the Company for any other reason, the
date on which a Notice of Termination is given; except that if within 30 days
after any Notice of Termination is given to Executive by the Company, Executive
notifies the Company that a dispute exists concerning the termination, the Date
of Termination is to be the date the dispute is finally determined, whether by
mutual written agreement of the parties or upon final judgment, order or decree
of a court of competent jurisdiction (the time for appeal thereof having expired
and no appeal having been perfected). A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A.

 

- 10 -



--------------------------------------------------------------------------------



 



(f) “Disability” means the determination by the Company, in accordance with
applicable law, based on information provided by a physician selected by the
Company or its insurers and reasonably acceptable to Executive or Executive’s
legal representative that, as a result of a physical or mental injury or
illness, Executive has been unable to perform the essential functions of his job
with or without reasonable accommodation for a period of (i) 90 consecutive days
or (ii) 180 days in any one-year period. Notwithstanding the foregoing, in the
event that as a result of absence because of mental or physical incapacity the
Executive incurs a “separation from service” within the meaning of the term
under Section 409A, the Executive shall on such date automatically be terminated
from employment because of Disability.
(g) “Good Reason” means, without the consent of Executive, (A) the assignment to
Executive of any duties inconsistent in any material adverse respect with
Executive’s position (including offices, titles and reporting requirements),
authority, duties or responsibilities immediately following the Effective Date,
or any other action by the Company which results in a material diminution in
such position, authority, duties or responsibilities; (B) a material reduction
by the Company in Executive’s Base Salary of more then 15% or annual bonus
opportunity, other than pursuant to a reduction generally applicable to
executives of the Company; (C) the Company’s requiring Executive to be based at
any office or location outside of the metropolitan area of Atlanta, Georgia; or
(D) any failure by the Company to comply with and satisfy the requirements for
any assignment of its rights and obligations under Section 13. Notwithstanding
the foregoing, “Good Reason” shall not be deemed to exist for purposes of
(A) through (D) if the event or circumstances are rescinded or remedied by the
Company within thirty (30) days after receipt of notice thereof given by
Executive.
(h) “Material Breach” means an intentional act or omission by Executive which
constitutes substantial non-performance of Executive’s obligations under this
Agreement and causes material damage to the Company.
(i) “Notice of Termination” means a written notice that indicates those specific
termination provisions in this Agreement relied upon and that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. For
purposes of this Agreement, no purported termination by either party is to be
effective without a Notice of Termination.
(j) “Person” means: any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
(k) “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

 

- 11 -



--------------------------------------------------------------------------------



 



(l) “Protected Customers” means any then-existing customer to whom the Company
Group sold its products or services at any time during Executive’s employment
and with respect to whom Executive either (i) had business dealings on behalf of
the Company Group; or (ii) supervised or coordinated the dealings between the
Company Group and the customer.
(m) “Protected Employees” means any employee of the Company Group who was
employed during Executive’s employment and with whom Executive either (i) had a
supervisory relationship; or (ii) worked or communicated on a regular basis
regarding the Company Group’s business.
(n) “Reimbursement Rules” means the requirement that any amount of expenses
eligible for reimbursement under this Agreement be made (i) in accordance with
the reimbursement payment date set forth in the applicable provision of the
Agreement providing for the reimbursement or (ii) where the applicable provision
does not provide for a reimbursement date, thirty (30) calendar days following
the date on which Executive incurs the expense, but, in each case, no later than
December 31 of the year following the year in which the Executive incurs the
related expenses; provided, that in no event shall the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
shall the Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.
(o) “Release Agreement” means an agreement, substantially in a form approved by
the Company, pursuant to which Executive releases all current or future claims,
known or unknown, arising on or before the date of the release against the
Company, its subsidiaries and its officers.
(p) “Restricted Territory” means continental United States of America.
(q) “Trade Secrets” means all secret, proprietary or confidential information
regarding the Company, BHI or any of their respective subsidiaries and
affiliates or that meets the definition of “trade secrets” within the meaning
set forth in O.C.G.A. § 10-1-761.
9. Executive Representations. Executive represents to the Company that (a) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which Executive is bound, (b) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (c) upon the execution and delivery of this Agreement
by the Company, this Agreement will be the valid and binding obligation of
Executive, enforceable in accordance with its terms.

 

- 12 -



--------------------------------------------------------------------------------



 



10. Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that the Company is
required to withhold under any applicable law, regulation or ruling.
11. Section 409A.
(a) Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by the Company) at the time of his
separation from service (within the meaning of Section 409A) and if any portion
of the payments or benefits to be received by the Executive upon separation from
service would be considered deferred compensation under Section 409A, amounts
that would otherwise be payable pursuant to this Agreement during the six-month
period immediately following the Executive’s separation from service (the
“Delayed Payments”) and benefits that would otherwise be provided pursuant to
this Agreement (the “Delayed Benefits”) during the six-month period immediately
following the Executive’s separation from service (such period, the “Delay
Period”) shall instead be paid or made available on the earlier of (i) the first
business day of the seventh month following the date of the Executive’s
separation from service or (ii) Executive’s death (the applicable date, the
“Permissible Payment Date”). The Company shall also reimburse the Executive for
the after-tax cost incurred by the Executive in independently obtaining any
Delayed Benefits (the “Additional Delayed Payments”).
(b) With respect to any amount of expenses eligible for reimbursement under
Section 6(a), such expenses shall be reimbursed by the Company within thirty
(30) calendar days following the date on which the Company receives the
applicable invoice from the Executive but in no event later than December 31 of
the year following the year in which the Executive incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date. In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
(c) Each payment under this Agreement shall be considered a “separate payment”
and not of a series of payments for purposes of Section 409A.
(d) Any Delayed Payments shall bear interest at the United States 5-year
Treasury Rate plus 2%, which accumulated interest shall be paid to the Executive
on the Permissible Payment Date.

 

- 13 -



--------------------------------------------------------------------------------



 



12. Excess Parachute Payments.
(a) In the event that it shall be determined, based upon the advice of the
independent public accountants for BHI or the Company (the “Accountants”), that
any payment, benefit or distribution by the Company, BHI or any of their
respective subsidiaries or affiliates (a “Payment”) constitute “parachute
payments” under Section 280G(b)(2) of the Code, as amended, then, if the
aggregate present value of all such Payments (collectively, the “Parachute
Amount”) exceeds 2.99 times the Executive’s “base amount”, as defined in
Section 280G(b)(3) of the Code (the “Executive Base Amount”), the amounts
constituting “parachute payments” which would otherwise be payable to or for the
benefit of Executive shall be reduced to the extent necessary so that the
Parachute Amount is equal to 2.99 times the Executive Base Amount (the “Reduced
Amount”); provided that such amounts shall not be so reduced if the Executive
determines, based upon the advice of the Accountants, that without such
reduction Executive would be entitled to receive and retain, on a net after tax
basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after tax basis, that the Executive would be entitled to retain upon his receipt
of the Reduced Amount.
(b) If the determination made pursuant to clause (a) of this Section 12 results
in a reduction of the payments that would otherwise be paid to Executive except
for the application of clause (a) of this Section 12, Executive may then elect,
in his sole discretion, which and how much of any particular entitlement shall
be eliminated or reduced and shall advise the Company in writing of his election
within ten days of the determination of the reduction in payments. If no such
election is made by Executive within such ten-day period, the Company may elect
which and how much of any entitlement shall be eliminated or reduced and shall
notify Executive promptly of such election.
(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under clause (a) of this
Section 12 (“Overpayment”) or that additional payments which are not made by the
Company pursuant to clause (a) of this Section 12 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by Executive to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. In the event that
there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises, any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.
13. Successors and Assigns. This Agreement is to bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the Company’s liabilities under this Agreement
by agreement in form and substance reasonably satisfactory to Executive.

 

- 14 -



--------------------------------------------------------------------------------



 



14. Survival. Subject to any limits on applicability contained therein,
Section 7 will survive and continue in full force in accordance with its terms
notwithstanding any termination of the Employment Period.
15. Choice of Law. This Agreement is to be governed by the internal law, and not
the laws of conflicts, of the State of Georgia.
16. Severability. Whenever possible, each provision of this Agreement is to be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.
17. Notices. Any notice provided for in this Agreement is to be in writing and
is to be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address indicated as follows:
Notices to Executive:
To the address listed in the personnel records of the Company.
Notices to the Company:
BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: Legal Department
Facsimile: (770) 953-7008
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
18. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement is to affect the validity, binding effect or enforceability of this
Agreement.
19. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way, including, but not
limited to, any prior agreements with respect to Executive’s employment or
termination of employment with the Company.

 

- 15 -



--------------------------------------------------------------------------------



 



20. Counterparts. This Agreement may be executed in separate counterparts, each
of which are to be deemed to be an original and both of which taken together are
to constitute one and the same agreement.
The parties are signing this Agreement as of the Effective Date.

            BLUELINX CORPORATION
      By:   /s/ George R. Judd         Name:   George R. Judd        Title:  
President & CEO        EXECUTIVE
      /s/ Ned M. Bassil       NED M. BASSIL           

LIST OF UNPATENTED INVENTIONS
Executive represents that he or she has no such inventions by initialing below
next to the word “NONE.”
NONE: NEB

 

- 16 -



--------------------------------------------------------------------------------



 



EXHIBIT A
EXECUTIVE’S DUTIES
JOB SUMMARY
Position Purpose Summary:
Executive team member, fully responsible for driving the assessment, planning
and execution of plans for the Supply Chain organization. Develops and runs the
required end-to-end product supply chain capabilities in alignment with cost,
customer expectation, quality, reliability and other key company deliverables.
Oversees operations and coordination between facilities to maintain
best-in-class service levels, optimized inventory management and efficiently
utilized manufacturing resources. Improves existing business systems and
processes by working effectively across all functions, facilities and suppliers.
Provides direction and leadership in the continuing roll-out of the company’s
articulated goals, values, vision and culture while encouraging aggressive and
prudent risk-oriented business activities by leaders and employees across the
company.
KEY TASKS / RESPONSIBILITIES

•  
Understands the company’s vision, mission, and strategy; understands business
unit objectives and sets/accomplishes individual performance goals accordingly.

•  
Establishes personal credibility with the executive team and leaders throughout
the organization, through a deep understanding of the business and strategic
levers.

•  
Partners with senior leadership team to build support for Supply Chain strategy
and ensures alignment with overall business plans.

•  
Develops and executes strategies and contracts to manage the Company’s spend in
critical areas involving supply, operations and maintenance.

•  
Oversees and improves national and international procurement strategies and
optimize cost savings, delivery and services.

•  
Ensures a system is in place that identifies and mitigates various supply chain
risks. Ensures there is a robust process in place to ensure the company’s
supplier business practices policies are enforced.

•  
Establishes, measures, and monitors key metrics to evaluate the effectiveness of
the Supply Chain organization. Monitors core supply chain performance, including
delivery against product and service level agreements and cost objectives.

•  
Leads team; selects/hires; develops objectives; coaches and evaluates
performance. Ensures direct reports obtain applicable training and development
opportunities to enhance performance, development, and contributions to the
company. Holds direct reports accountable for individual and team performance.
Addresses performance issues appropriately and timely.

 

- 17 -



--------------------------------------------------------------------------------



 



EXHIBIT B
EXECUTIVE BENEFITS PACKAGE
The following benefits will be provided as for other salaried employees
Salaried 401(k) Plan
Medical and Dental Insurance
The following benefits will be provided to Mr. Bassil:

  •  
Life Insurance — $800,000.00
    •  
Executive Annual Physical
    •  
Annual tax/accounting allowance — up to $3,500.00

Relocation
Household goods moved
Up to 3 months of temporary living expenses
Airfare of moving of family
Closing costs for purchase of home

 

- 18 -



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPANY’S COMPETITORS
Weyerhauser
Boise Cascade
Georgia-Pacific
Louisiana Pacific
Norbord
Beacon Roofing Supply
Huttig
Universal Forest Products
Builders Firstsource
Watsco
Interline Brands

 

- 19 -